Citation Nr: 0701587	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  05-08 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs' health care system.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 determination by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Mountain Home, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition for receiving medical benefits.  38 
C.F.R. § 17.36 (a).  The Secretary determines which 
categories of veterans are eligible to be enrolled, based on 
enumerated priorities, with nonservice connected veterans 
assigned the lowest priority, category 8. 38 C.F.R. § 17.36 
(b).  Beginning January 17, 2003, VA will enroll all priority 
categories of veterans except those veterans in priority 
category 8 who were not in an enrolled status on January 17, 
2003.  38 C.F.R. § 17.36 (c) (emphasis added).

The veteran does not dispute that he filed his application 
for enrollment after January 2003.  The veteran essentially 
argues that he should be assigned to a difference priority 
group as his financial situation has changed and his annual 
income is currently considerably less than $31,013.  The 
veteran's statements raise the issue of entitlement for 
eligibility for Priority Group 7 benefits, an issue not 
addressed by the AOJ. 

Accordingly, the case is REMANDED for the following action:

The AOJ should review the veteran's 
statements regarding his current state of 
employment and adjudicate the issue of 
entitlement to Priority Group 7 health 
benefits.  The AOJ may develop the case as 
needed, to include requesting medical 
evidence and/or scheduling a VA 
examination.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



